                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

ROY WAYNE WENDT, #1617352,                       §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-49-JDK-JDL
                                                 §
UNIVERSITY OF TEXAS MEDICAL                      §
BRANCH,                                          §
                                                 §
        Defendant.                               §

                                     ORDER OF DISMISSAL

       Plaintiff Roy Wendt, a prisoner confined at the Skyview Unit within the Texas

Department of Criminal Justice proceeding pro se and in forma pauperis, filed this civil rights

lawsuit pursuant to 42 U.S.C. § 1983 alleging purported violations of his constitutional rights.

Docket No. 1.        The case was referred to the United States Magistrate Judge, the Honorable

Judge John D. Love, for findings of fact, conclusions of law, and recommendations for the

disposition of the case.

       On April 8, 2019, Plaintiff filed a notice of voluntary dismissal specifically noting that he

had no interest in filing any civil action in this Court at this time. Docket No. 9. Subsequently, on

April 17, 2019, Judge Love issued a Report recommending that Plaintiff’s notice of voluntary

dismissal be construed as a motion to voluntary dismiss and be granted. Docket No. 10. The

docket demonstrates that Plaintiff received a copy of this Report on April 24, 2019. Docket No.

11. To date, no objections to the Report have been filed.

       Because Plaintiff has failed to file objections to Judge Love’s Report, he is barred from de

novo review by the district court of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the1 district court. Douglass v. United Services Auto.
Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate

Judge. Upon such review, the Court has determined that the Report of the Magistrate Judge is

correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that if no objections to a Magistrate Judge’s Report are filed, the standard

of review is “clearly erroneous, abuse of discretion and contrary to law”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge is ADOPTED as the

opinion of the Court. Docket No. 10. Further, it is ORDERED that Plaintiff’s notice of voluntary

dismissal is construed as motion to voluntary dismiss and is GRANTED. Docket No. 9.

Moreover, it is ORDERED that Plaintiff’s civil action is DISMISSED WITHOUT

PREJUDICE on Plaintiff’s own motion. Finally, it is ORDERED that any and all motions which

may be pending in this civil action are hereby DENIED.

       So ORDERED and SIGNED this 31st day of May, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                2
